Citation Nr: 1719734	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  09-372 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left elbow condition.


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2004 June 2004 and from June 2004 to July 2005, with additional service in the Florida Army National Guard, including active duty for training.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

This case was remanded in January 2012 and July 2016 for additional development.  

FINDING OF FACT
 
The Veteran's left elbow condition was caused by his active duty service.


CONCLUSION OF LAW

The criteria for service connection for left elbow condition have been met.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran Status

Veterans can achieve "veteran" status in other ways beyond serving on active duty, including serving in activity duty for training (ACDUTRA).  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C) (West 2014); 38 C.F.R. § 3.6(c) (2016).  To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) (2016); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

Here, the Veteran had two in-service injuries.  The first injury occurred in August 2004, when the Veteran was on active duty in the Army.  The second injury occurred when the Veteran was training with the Florida Army National Guard in June 2007.  In February 2007, the Veteran was ordered to report for training under title 32 authority and was subsequently injured while at training.  Thus, the Veteran's injury in June 2007 occurred while he was in a period of ACDUTRA.  See 38 U.S.C.A. § 101(22)(C) (West 2014); 38 C.F.R. § § 3.1(a), 3.6(c) (2016); Harris, 13 Vet. App. 509; Paulson, 7 Vet. App. 466.  Consequently, the Veteran had "veteran" status for both injuries.    

II.  Service Connection for Left Elbow Condition 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The first two elements of service connection are met in this case.  Shedden, 381 F.3d at 1166-67.  First, the Veteran has a current disability.  The Veteran has a current diagnosis of left lateral epicondylitis and left elbow cubital tunnel syndrome.  Second, the Veteran had in-service injuries.  In August 2004, the Veteran sustained a contusion on his left elbow after being jostled in his motor vehicle while going over rough terrain.  Then in June 2007, the Veteran injured his left elbow on a 50 caliber mount.  Additionally, the Veteran reported in a December 2013 statement that he injured his left elbow from repeated use during his time loading trucks during service.  Consequently, the element at issue is nexus.

The Veteran stated that his left elbow condition is due to the aforementioned 
in-service incidents.  The Veteran cited his long documented history of treatment he has received for his left elbow, including in-service and post-service.  The Veteran's claims file contains multiple medical records noting his complaints of numbness, tingling, and pain in his left elbow from 2004 to 2016.  In addition to the lengthy medical record discussing the Veteran's condition, there are multiple lay statements from the Veteran detailing the onset of his left elbow condition and how it has affected his daily life.

Nevertheless, in November 2016, the Veteran underwent a VA examination where the examiner concluded the Veteran's current left elbow condition was not due to his in-service injuries.  The examiner conducted an in-person examination and evaluated the Veteran's left elbow's range of motion.  The examiner found while the Veteran's range of motion was normal, he did nave localized tenderness.  The examiner concluded the Veteran's disability caused him minimal functional limitation.  

When determining nexus, the examiner first considered the Veteran's August 2004 motor vehicle incident.  The Veteran sustained a contusion to his left elbow, and the examiner found a "contusion is an acute and transient soft tissue injury which resolves completely."  Therefore, the examiner opined the August 2004 injury was not related to his current disability.  The examiner also found his current disability was not related to his June 2007 injury.  First, the examiner noted the exact diagnosis and etiology at the time was unclear, but that his October 2008 MRI showed his left elbow was normal.  Second, the Veteran was not clinically diagnosed with cubital tunnel neuropathy until April 2009.  Thus, the examiner concluded the June 2007 injury was not related to his current disability. 

However, a November 2007 Service Treatment Record noted the Veteran had paresthesia in his left upper extremity.  Additionally, in August 2008, the Veteran told VA doctors that his elbow locked when doing push-ups and that he had dull, sharp, and aching pains.  The Veteran also stated he felt numbness and tingling in his left hand.  Furthermore, in October 2008 examination, the Veteran complained of pain in his left elbow and stated it was hurting more.  The Veteran also stated that he felt tingling and numbness in his left hand. 

The Board finds the examiner provided an adequate rationale for concluding there was no nexus between the Veteran's August 2004 in-service injury and his current disability.  However, the Board finds the examiner provided an inadequate rationale in regard to the nexus between the Veteran's June 2007 in-service injury and current diagnosis.  The Board acknowledges the examiner is competent to provide an etiological opinion, but the examiner failed to consider the continued complaints the Veteran made after June 2007, but before his April 2009 diagnosis.  The examiner did not fully consider the Veteran's complete medical history when providing his opinion and rationale and therefore the opinion was in part based upon in inaccurate factual basis.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

Because the Board concludes that the examiner provided an inadequate opinion, the opinion carries low probative weight.  The Board finds the Veteran's lay statements, the service treatment records, and the other medical evidence of record are more probative than the examiner's opinion.  Therefore, the Board finds the preponderance of the evidence is in favor of the Veteran's claim and service connection for the Veteran's left elbow disability is warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  







ORDER

Entitlement to service connection for left elbow disability is granted. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


